Citation Nr: 1531927	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1968.

This appeal initially came to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In April 2014, the Board granted a higher initial rating of 50 percent, but no greater, for the Veteran's PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2014 VA treatment note by a VA psychiatrist indicates that the Veteran was seen for mental health treatment multiple times at the Bay Pines VA Medical Center since April 2013.  The note also references that the Veteran had a psychological evaluation performed in April.  Further, the note indicates that the Veteran's mental health had previously been evaluated at the Ann Arbor VA Medical Center.  However, none of the referenced treatment records have been associated with the claims file.  It would be potentially prejudicial to the Veteran to rate his psychiatric disability without these relevant records.  On remand, all VA treatment records from January 2013 to present should be obtained, to include all existing records referenced in the January 2014 VA treatment note.  See 38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Further, as the Veteran's last VA examination was in February 2010, and the January 2014 VA treatment record and the Veteran's March 2014 Board testimony suggests his PTSD may have worsened since that time, the Board finds that the Veteran should be afforded a new VA examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination)

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA mental health treatment records since January 2014, to include mental health records from the Bay Pines VA Medical Center and Ann Arbor Medical Center.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available

2. Arrange for the Veteran to undergo a VA PTSD examination to evaluate the current nature and severity of his PTSD.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




